February 16, 1933. The opinion of the Court was delivered by
There can be no doubt as to the correctness of the legal principles recognized by his Honor, Circuit Judge Shipp, in his decree in this cause, from which the defendant, L.M. Lipscomb, has appealed.
The duty rests upon the appellant to convince this Court that there was error prejudicial to him in the findings of fact of the Circuit Judge.
A careful reading of the evidence, and all the exhibits introduced in evidence, has not so convinced us.
Accordingly, it is our judgment that the decree on circuit must be, and it therefore is, affirmed.
MESSRS. JUSTICES STABLER and BONHAM concur.
MR. CIRCUIT JUDGE C.C. FEATHERSTONE, ACTING ASSOCIATE JUSTICE, disqualified.